Citation Nr: 0412145	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-09 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for right knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1975 and from October 1982 to March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, wherein the RO continued a 10 percent 
evaluation assigned to the service-connected right knee 
disability.  

In November 2003, the veteran testified at a videoconference 
hearing at the RO in Cleveland, Ohio before the undersigned 
Veterans Law Judge in Washington, DC.  A copy of the hearing 
transcript has been associated with the claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND


This claim must be remanded to ensure that it is developed 
and adjudicated in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

In this regard, the notice to be furnished under section 5103 
of the VCAA in this case should include a discussion of the 
evidence that could support the assignment of an increased 
rating of the veteran's right knee disability under all 
potentially relevant provisions of the rating schedule 
concerning the knee.  These include, but are not necessarily 
limited to, 38 C.F.R. § 4.71a, Diagnostic Codes 5257 (2003) 
(concerning recurrent subluxation or lateral instability of 
the knee), 5262 (2003) (concerning malunion of the tibia and 
fibula), and 5003, 5260, and 5261 (concerning, collectively, 
arthritis and limitation of motion of the knee).  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260-62 
(2003).  The notice also should include a discussion of the 
evidence that could support the assignment of an increased 
rating under 38 C.F.R. §§ 4.40, 4.45. and 4.59 (2003), if the 
RO finds these provisions relevant to the right knee 
disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board notes that separate evaluations are available for 
arthritis and instability of the knee when X-rays establish 
the arthritis and the two disorders result in different 
disability manifestations. VAOPGCPREC 23-97; VAOPGCPREC 9-98.  
The Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2003), under which instability of the knee is to be 
evaluated, is not applied to limitation of motion of the 
knee.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The 
veteran's right knee disability is currently evaluated under 
Diagnostic Code 5257.  In this case, a June 2001 VA 
outpatient report reflects that an X-ray of the right knee 
revealed degenerative changes at the tibia and fibula 
articulation.  An impression of right knee pain most likely 
secondary to mild osteoarthritis was recorded.  A review of 
an August 2002 VA examination report reflects that an X-ray 
of the right knee was not performed.  The VA examiner 
concluded that the veteran had arthritis, which was caused by 
his psoriasis, for which service connected has not been 
established.  However, in light of the X-ray evidence of 
osteoarthritis of the right knee in June 2001 and the absence 
of any 
X-ray of the right knee during an August 2002 VA examination, 
it appears to the Board that on remand, the RO should 
consider whether separate evaluations for arthritis and 
instability of the right knee are warranted.  If there is a 
basis in the medical evidence, the RO should consider whether 
the right knee likewise should be rated for the separate 
disabilities of instability and arthritis.  To these ends, 
and to ensure that the veteran has received a thorough and 
contemporaneous medical evaluation of the right knee 
disability, the RO should afford the veteran another VA 
orthopedic examination.  38 U.S.C.A. § 5103(A)(d)(1) (West 
2002); 
38 C.F.R. § 3.159(c)(4) (2003).




Evidentiary development

First, potentially relevant VA and private medical records 
have not been obtained.  During a November 2003 hearing 
before the undersigned Veterans Law Judge, the veteran 
testified that he had continued to seek treatment for his 
right knee disability at the VA Medical Center (VAMC) in 
Erie, Pennsylvania.  While treatment reports from that 
facility, dating from June 2001 to April 2002, have been 
associated with the claims file, more recent reports are 
absent.  In addition, the veteran also testified that a 
couple of years previously, he had sought treatment for his 
right knee from the Wade Park VAMC in Cleveland, Ohio.  
Reports from that facility have not been obtained and 
associated with the claims file.  Such VA treatment records 
may be relevant to the instant claim as they might contain 
clinical evidence pertaining to the current severity of the 
right knee.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
deemed to have constructive knowledge of all VA records and 
such records are considered evidence of record at the time a 
decision is made).

Second, a review of the claims file reflects that the veteran 
has also sought treatment from several private providers, to 
include K. R. M.D.; The Cleveland Clinic, Cleveland, Ohio; 
Dr. Chillcot, North Kingsville, Ohio; and Dr. Waslinki of 
Ashtabula County Medical Center.  As treatment records from 
the aforementioned facilities might contain information which 
is relevant to the veteran's right knee, they should be 
obtained prior to final appellate review.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, this case is REMANDED for the 
following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations, in addition to the action 
requested below, and appearing to be 
necessary in this case has been completed 
concerning the instant claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

The RO must provide the veteran and his 
representative with notice concerning the 
kind of evidence that is required to 
substantiate the claim.  The notice must 
satisfy section 5103 of the VCAA and 
section 3.159(b) of the implementing 
regulation.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2002); see 
also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Thus, the notice must include a 
discussion of any information and any 
medical or lay evidence not currently of 
record that is necessary to substantiate 
the claim.  In so doing, the notice must 
refer to proof required by specific 
rating provisions that may be relevant to 
the claim, to include those discussed 
above. See 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260-
62 (2003).  The notice must indicate 
which evidence the veteran is finally 
responsible for obtaining and which 
evidence VA will attempt to obtain on his 
behalf and must meet the other 
requirements for such notices set forth 
in 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159(b).  The veteran and his 
representative must be given appropriate 
time to respond.

2.  The RO should request all treatment 
reports pertaining to the veteran, dating 
from April 2002 to the present from the 
VAMC in Erie, Pennsylvania.  The RO 
should also secure all outpatient 
reports, dating from January 2001 to the 
present from the VAMC Wade Park in 
Cleveland, Ohio.  If any of the 
aforementioned reports are not available, 
a statement in this regard should be 
obtained from the respective facilities 
and associated with the claims file.

3.  Then, after obtaining all necessary 
authorization from the veteran, please 
obtain a copy of all clinical records 
from K. R. M.D.; The Cleveland Clinic, 
Cleveland, Ohio; Dr. Chillcot, North 
Kingsville, Ohio; and Dr. Waslinki, 
Ashtabula County Medical Center.  If any 
of the aforementioned reports can not be 
obtained for any reason, documentation to 
this effect must be contained in the 
claims file.

4.  After the development requested in 
the paragraphs above has been completed, 
the RO should arrange with the 
appropriate VA medical facility or 
facilities for the veteran to be afforded 
an orthopedic examination, to determine 
the nature and extent of the veteran's 
service-connected residuals of a right 
knee injury.  All necessary tests and 
studies should be performed, including 
MRI, and X- rays.  The examiner should 
review the pertinent documents in the 
claims file.  The examiner must indicate 
that a review of the claims file was 
made.

In the examination report, the examiner 
should

(i) state whether X-rays confirm the 
presence of degenerative joint disease 
(arthritis) in the right knee and, if so, 
whether it is a residual of the service-
connected right knee injury;

(ii) state whether the right knee 
disability is manifested by limitation of 
motion.  (The examiner should measure and 
report in degrees all ranges of motion of 
the right knee and should identify in 
degrees any point after which the motion 
in concern appears to be achieved only 
with pain);

(iii) state whether it appears that as a 
result of pain, weakened movement, 
incoordination, and/or excess 
fatigability with use of the right knee, 
the veteran has suffered loss of function 
of the right knee.  If feasible, express 
this determination in terms of the degree 
of additional range-of-motion loss 
attributable to the factors at work;

(iv) state whether the right knee 
disability is manifested by subluxation 
and, if so, the extent thereof;

(v) state whether the right knee 
disability is manifested by instability 
and, if so, the nature (whether ligament-
related or of other origin) and the 
extent thereof;

(vi) provide an opinion as to whether the 
right knee disability, insofar as it 
involves instability and subluxation, if 
at all, but without considering arthritis 
or limitation of range of motion or pain 
with motion, is "slight," "moderate," or 
"severe";

(vii) state whether the right knee 
disability is manifested by impairment of 
the tibia and fibula, to include, 
malunion of the tibia and fibula (and if 
malunion, whether the resulting knee 
disability is "slight," "moderate," or 
"marked") and nonunion of the tibia and 
fibula requiring a brace;

(viii) state whether the right knee 
disability is manifested by dislocation 
of the semilunar cartilage, with frequent 
episodes of "locking" pain and effusion 
into the knee joint;

(ix) state whether the right knee 
disability involves any other pathology, 
including any analogous to those 
specified above, and if so, describe that 
pathology and its disabling effects and 
state whether the resulting disability is 
"slight," "moderate," or "severe."

5.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Any additional 
development deemed necessary should be 
conducted.

6.  After the above has been completed, 
to the extent possible, the RO should 
readjudicate the issue on appeal.  With 
respect to the veteran's claim of 
entitlement to an increased rating for 
service-connected right knee disability, 
the RO should include consideration of 
the propriety of separate ratings for 
arthritis and instability pursuant to 
VAOPGCPREC 9-98 and VAOPGCPREC 23-97, if 
applicable.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


